UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
M.V.B. COLLISION INC. d/b/a
MID ISLAND COLLISION,

                         Plaintiff,
                                                   MEMORANDUM & ORDER
             -against-                             19-CV-1883(JS)(ARL)

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

                    Defendant.
-----------------------------------X
APPEARANCES
For Plaintiff:      Gina M. Arnedos, Esq.
                    Steven F. Goldstein, LLP
                    One Old Country Road, Suite 370
                    Carle Place, New York 11514

                         Steven F. Goldstein, Esq.
                         Goldstein & Tanenbaum, LLP
                         One Old Country Road, Suite 318
                         Carle Place, New York 11514

For Defendant:           Alexander Seton Lorenzo, Esq.
                         Kyle Wallace, Esq.
                         Cassandra Kerkhoff Johnson, Esq.
                         Alston & Bird LLP
                         90 Park Avenue
                         New York, New York 10016

SEYBERT, District Judge:

             Currently pending before the Court is the Report and

Recommendation of Magistrate Judge Arlene R. Lindsay (R&R, D.E.

29), recommending that the Court deny defendant State Farm Mutual

Automobile    Insurance    Company’s   (“State   Farm”   or   “Defendant”)

motion to dismiss the Complaint of plaintiff M.V.B. Collision Inc.

(“MVB” or “Plaintiff”).       For the following reasons, State Farm’s
objections are OVERRULED, the R&R is ADOPTED in its entirety, and

the motion is DENIED.

I.     Background and Proceedings

            The Court assumes the parties’ familiarity with the case

and discusses the facts only as necessary for this adoption order.

            State Farm filed a motion to dismiss on August 7, 2019.

(Def. Mot., D.E. 21.)      MVB opposed the motion on August 21, 2019

(Pl. Opp., D.E. 24) and State Farm replied on August 28, 2019 (Def.

Reply, D.E. 25).    On October 8, 2019, the undersigned referred the

motion to Judge Lindsay for an R&R.       Judge Lindsay issued her R&R

on January 7, 2020.     State Farm timely objected to the R&R (Def.

Obj., D.E. 30.)    MVB did not respond to State Farm’s objections.

II.    Legal Standard

            This   Court   “may     accept,   reject,   or   modify   the

recommended disposition” and “must determine de novo any part of

the magistrate judge’s disposition that has been properly objected

to.”    FED. R. CIV. P. 72.       To withstand a motion to dismiss, a

complaint must contain factual allegations that “‘state a claim to

relief that is plausible on its face.’”         Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007)).




                                     2
III. The Claim, the R&R, and State Farm’s Objections

           The Complaint alleges violations of New York General

Business Law (“GBL”) Section 349.1   (Compl., D.E. 1, ¶¶ 45, 48.)

Section 349 states that “[d]eceptive acts or practices in the

conduct of any business, trade or commerce or in the furnishing of

any service are . . . unlawful.”      N.Y. GEN. BUS. LAW § 349(a).

Section 349(h) allows a person who has been injured to bring an

action to enjoin the unlawful practice, to recover damages, or

both.   “‘To state a claim under GBL § 349, a plaintiff must prove

three elements: first, that the challenged act or practice was

consumer-oriented; second, that it was misleading in a material

way; and third, that the plaintiff suffered injury as a result of

the deceptive act.’”   Gold v. Shapiro, Dicaro & Barak, LLC, No.

18-CV-6787, 2019 WL 4752093, at *9 (E.D.N.Y. Sept. 30, 2019)

(quoting Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473,

490 (2d Cir. 2014)); see also City of N.Y. v. Smokes-Spirits.Com,

Inc., 12 N.Y.3d 616, 621, 911 N.E.2d 834, 883 N.Y.S.2d 772 (2009)

(“To successfully assert a section 349 (h) claim, a plaintiff must

allege that a defendant has engaged in (1) consumer-oriented

conduct that is (2) materially misleading and that (3) plaintiff

suffered injury as a result of the allegedly deceptive act or

practice.”).


1 On June 6, 2019, MVB withdrew its claims for violations of New
York State Insurance Law. (Letter, D.E. 15, at 1.)
                                 3
               State Farm’s “photo-estimating” tool allows insureds to

submit photographs of vehicle damages and from the photographs,

provides estimates of the cost of repairs.                          State Farm issues

payments without an appraisal by a professional automobile body

repair shop. (Compl. ¶ 4.) MVB alleges that State Farm’s practice

of    “photo-estimating”         was    adopted        with   State    Farm’s       “express

knowledge that a significant number of insureds or claimants will

accept the [insurance] payment without ever having the vehicle

inspected by a professional repair facility such as [MVB], thereby

saving [State Farm] millions of dollars.”                        (Compl. ¶ 4.)           MVB

alleges that this practice is “ineffective . . . does not meet

industry standards . . . [and t]he deception starts with a photo

that does not account for safety and liability standards.” (Compl.

¶ 5.)        Essentially, MVB argues that the process harms consumers

and MVB’s business.

               In its motion, State Farm argues that MVB fails to allege

(1)     deceptive      acts   directed        at    consumers,        (2)    that    photo-

estimating is a deceptive act misleading in a material way, and

(3) any injury caused by deceptive acts.                      (Def. Mem., D.E. 22, at

6, 8, 11.)

        A.     Consumer Oriented Acts

               The    R&R   found      that   MVB      sufficiently         pled    consumer

oriented conduct to survive a motion to dismiss, as there is “no

doubt    that     a    program      offered       to    consumers      via    ‘television

                                              4
advertisements and other methods’ is consumer oriented.”         (R&R

at 6.)   It further found that the Complaint “focusing entirely

upon the harm to insureds” was sufficient.     (R&R at 7.)

          State Farm first objects because MVB does not allege

that it has a contractual relationship with State Farm.      However,

the consumers impacted by the photo-estimating tool are in a

contractual relationship with State Farm, and MVB has alleged

consumer-oriented harm.     See M.V.B. Collision, Inc. v. Allstate

Ins. Co., No. 07-CV-0187, 2007 WL 2288046, at *4 (E.D.N.Y. Aug. 8,

2007) (where MVB brought a Section 349 action against Allstate

insurance company for pressuring MVB into accepting lower labor

rates,   the   complaint   sufficiently   alleged   consumer-oriented

conduct where it “relate[d] to a number of policyholders who either

are, or potentially could be, [MVB] customers, all of whom are

subject to Allstate’s standard form insurance policy”).

          State Farm next argues that the Complaint does not allege

specific examples of advertising and is thus insufficient to

establish a large marketing scheme.   (Def. Obj. at 6-7.)    However,

“[t]he consumer-oriented requirement may be satisfied by showing

that the conduct at issue potentially affects similarly situated

consumers” and “has been construed liberally.”         Gold, 2019 WL

4752093 at *10 (internal quotation marks and citations omitted).

Here, the Complaint alleges a “massive scheme whereby [State Farm]

encourages through television advertisements and other methods and

                                  5
attempts to convince insureds . . . to agree to the photo-

estimating.”        (Compl. ¶ 5.)           It also references the “photo-

estimating app” used by insureds when their vehicles are damaged.

(Compl. ¶ 12.)        Allegations of a large-scale advertising campaign

and consumers’ use of an “app” are sufficient at the pleading stage

to allege consumer-oriented conduct because it demonstrates that

consumers are aware of, and using, the photo-estimating tool.

Accordingly, State Farm’s objections on this point are overruled,

and the Court finds the Complaint adequately alleges consumer-

oriented conduct.

       B.   Deceptive Acts

            The R&R concludes that MVB’s general allegation that the

program misled consumers about the extent of the damage to their

vehicles,      “coupled      with   MVB’s     allegations     describing    three

instances where the . . . [p]rogram provided estimates dramatically

less    than    the    supplemental      in     person     estimates    received”

sufficiently      alleges      a    deceptive    or      materially    misleading

practice.      (R&R at 8-9.)

            State     Farm    argues   that    the    Complaint’s     examples   of

insureds all allege that the photo-estimates were lower than the

subsequent professional appraisal, and that State Farm further

compensated these insureds after the in-person appraisal.                   Thus,

according to State Farm, it is “unclear how there can be a

plausible inference of deception alleged when the insureds were

                                         6
all fully compensated.”        (Def. Obj. at 7-8.)      This argument misses

the mark.      A fair reading of the Complaint demonstrates that MVB

alleges that consumers who do not ultimately follow up with in-

person estimates are deceived and underpaid.                 This allegation,

combined with specific examples of drastic under-evaluations from

the photo-estimates, is sufficient to allege deceptive conduct.

It would be difficult to ascertain, at the pleading stage, the

disparity in estimates from insureds who did not follow up with a

professional estimate.         State Farm’s objections on this point are

thus overruled, as the Complaint alleges deceptive conduct.

      C.    Injury

            Lastly, the R&R finds that although MVB has not claimed

direct injury in the Complaint, “a non-consumer plaintiff has

standing to pursue a Section 349 claim when the gravamen of the

[C]omplaint is consumer injury or harm to the public interest and

plaintiff alleges conduct that has significant ramifications for

the   public    at   large.”     (R&R   at    10   (citing   cases)   (internal

quotation marks omitted).)          The R&R concludes that the Complaint

adequately alleged harm to the public interest and thus, to MVB.

            State    Farm   again    argues    that   the    insureds   in   the

Complaint were fully compensated because they followed up with in-

person appraisals and State Farm paid their claims.              For the same

reasons discussed above with respect to deceptive acts, this

argument is without merit.

                                        7
               State Farm also contends that MVB must “allege its own

harm”    and    that   its   “speculation         about      unknown      insureds       not

receiving      full    repairs    .    .    .    does    not    constitute         factual

allegations of how it has been harmed by State Farm’s alleged

conduct.”      (Def. Obj. at 8.)       However, “[a]lthough the statute is,

at its core, a consumer protection device, corporate competitors

have standing to bring a claim under this statute so long as some

harm to the public at large is at issue.”                    Wolo Mfg. Corp. v. ABC

Corp., 349 F. Supp. 3d 176, 209 (E.D.N.Y. 2018) (internal quotation

marks and citations omitted; alterations omitted).

               Here,   though    MVB   is       not   alleging       it   is   a    direct

competitor of State Farm, it has adequately alleged that State

Farm’s    consumer-oriented        deceptive          acts    have    harmed       MVB   by

“depriving [MVB] of the opportunity to repair certain vehicles.”

(Compl. ¶ 10.)         MVB also alleges that State Farm “reward[s] [ ]

employees and/or independent contractors who purposely undervalued

the cost of repairs.”        (Compl. ¶ 44.)           The Complaint thus contains

conduct that harms MVB’s business and the public at large, and

sufficiently      alleges    injury.            “[C]ontrary     to    [State       Farm]’s

assertions, the fact that [MVB] is a business--not an individual

consumer--and stands to lose potential revenue as a result of

[State Farm]’s challenged conduct does not undermine its ability

to bring a claim pursuant to Section 349.”                     M.V.B. v. Allstate,



                                            8
2007 WL 2288046 at *4.   State Farm’s objections are overruled on

this point.

IV.   State Farm’s General Objection to R&R Legal Standard

           State Farm also lodges a general objection to the R&R’s

passing reference to “notice pleading.”   (Def. Obj. at 3-5.)    The

Court finds that the R&R recites the correct standard for a motion

to dismiss and applies it for each element.        In any event, the

Court has conducted an independent review of the Complaint and

finds that it contains sufficient factual allegations to state a

plausible General Business Law claim.

V.    Conclusion

           For the reasons set forth above, State Farm’s objections

are OVERRULED and the R&R (D.E. 29) is ADOPTED in its entirety.

Accordingly, State Farm’s motion to dismiss (D.E. 21) is DENIED.



                                     SO ORDERED.



                                     /s/_JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated: February   20 , 2020
       Central Islip, New York




                                 9
